DETAILED ACTION
This is the first Office Action regarding application number 16/991,585, filed on 08/12/2020, which is a continuation of application number 16/116,238, filed on 08/29/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4, 6-15, and 21 are currently pending.
Claims 5 and 16-20 are cancelled.
Claim 21 is new.
Claim 1 is amended.
Claims 1-4, 6-15, and 21 are examined below.
Claims 1-4 and 6-15 are allowed. Claim 21 is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a) as being anticipated by REED (US 2015/0200621 A1).
Regarding claim 21, REED teaches a mounting bracket assembly, comprising:
a rail having a longitudinal axis (lower brace, Fig. 2; configured to support a solar module thereon);
a pair of braces (first and second straps 49, Fig. 2) each having a first end portion movably coupled to the rail (at point 53/55 having an aperture), wherein the pair of braces are movable relative to the rail between a collapsed configuration (straps are closed around a support tube 17 and fastened thereto), and an expanded configuration (where the braces are not securing the assembly to the support tube, such as Figure 5), in which the pair of braces cooperatively define a channel dimensioned for receipt of a frame member (Figure 5 illustrates how the braces are movable between collapsed and expanded configurations);
wherein each of the pair of braces has a concave inner surface, such that the channel cooperatively defined by the first and second braces has a circular shape (Figure 8 illustrates how the pair of concave braces surround a support tube 17 and are generally concave shaped at the inner surface to conform to the cylindrical support tube).

    PNG
    media_image1.png
    338
    552
    media_image1.png
    Greyscale



Conclusion
Claims 1-4 and 6-15 are allowed. Claim 21 is rejected.
REED is the closest prior art reference of record, and generally teaches each of the features recited in claim 1, but lacks truss arms having first and second end portions movably coupled to the braces and rail.  The examiner found no other prior art references teaching or suggesting the addition of this lacking feature to REED.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721